IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHARLES SANDERS,                            §
                                                §
        Defendant Below,                        §   No. 71, 2018
        Appellant,                              §
                                                §   Court Below—Superior Court
        v.                                      §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 9312012607 (K)
                                                §
        Plaintiff Below,                        §
        Appellee.                               §

                              Submitted: March 6, 2018
                              Decided:   March 15, 2018

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                       ORDER

       This 15th day of March 2018, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

       (1)     In 1994, Sanders was convicted of and sentenced for multiple crimes,

including Robbery in the First Degree and Kidnapping in the Second Degree. This

Court affirmed the Superior Court’s judgment on direct appeal. 1 Since that time,

Sanders has filed a number of unsuccessful appeals and motions challenging his

1994 convictions.2 In June 2015, the Court directed the Clerk of the Court to refuse

1
 Sanders v. State, 1995 WL 264532 (Del. May 1, 1995).
2
 See, e.g., Sanders v. State, 2015 WL 3766447, at *1 (Del. June 12, 2015) (affirming the Superior
Court’s denial of Sanders fifth and sixth motions for postconviction relief); Sanders v. State, 1999
WL 507240, at *1 (Del. June 9, 1999) (affirming the Superior Court’s denial of Sanders’ third
motion for postconviction relief).
any filings from Sanders unless the filing was accompanied by the required filing

fee or a completed motion to proceed in forma pauperis with a sworn affidavit

containing the certifications required by 10 Del. C. § 8803(e) and that motion was

granted by the Court.3

         (2)    On February 9, 2018, Sanders filed a notice of appeal from a January

31, 2018 Superior Court order dismissing his tenth motion for postconviction relief

and tenth amended motion for postconviction relief. The Senior Court Clerk issued

a notice directing Sanders to explain the basis for his certifications, as required by

this Court’s June 12, 2015 order, that the claims he sought to raise have never been

raised or disposed of before in any court and that he has no reason to believe the

claims were foreclosed by controlling law. The notice also directed Sanders to show

cause why this appeal should not be dismissed.

         (3)    In his response to the notice to show cause, Sanders states that there is

no record of the June 12, 2015 order. This claim is without merit. Sanders repeats

his certifications that the claims he sought to raise have never been raised or disposed

of before in any court and that he has no reason to believe the claims were foreclosed

by controlling law, but offers no explanation for the basis of those certifications.

Having reviewed the January 31, 2018 Superior Court order, we conclude that the

claims raised in Sanders’ motions are procedurally barred and frivolous. Sanders


3
    Sanders, 2015 WL 3766447, at *2.


                                             2
also falsely certified in his motion to proceed in forma pauperis that he never been

found by any court to have abused the judicial process by filing frivolous or

malicious litigation.4 Sanders’ motion to proceed in forma pauperis is therefore

denied and this appeal is dismissed.

       NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED.

                                               BY THE COURT:


                                               /s/ Karen L. Valihura
                                                      Justice




4
  See, e.g., Sanders, 2015 WL 3766447, at *2 (finding Sanders’ appeal of the Superior Court’s
denial of his fifth and sixth motions for postconviction relief frivolous and an abuse of the judicial
process). In August 2016, this Court reminded Sanders that he was enjoined from filing any future
appeals or petitions relating to his 1994 convictions unless he first made the required certifications
under 10 Del. C. § 8803(e) and was granted leave of the Court to proceed in forma pauperis.
Sanders v. State, 2016 WL 4191923, at *1 (Del. Aug. 1, 2016).



                                                  3